IN THE UNITED STATES COURT OF APPEALS

                                        FOR THE FIFTH CIRCUIT



                                                 No. 99-31391
                                               Summary Calendar



JOSEPH L. LAPIERRE, JR.


                                                                                             Plaintiff-Appellant,
                                                      versus

UNITED STATES OF AMERICA

                                                                                               Defendant-
Appellee.


                            -----------------------------------------------------------
                               Appeal from the United States District Court
                                    for the Eastern District of Louisiana
                                                 (99-CV-1815)
                            -----------------------------------------------------------
                                                  July 10, 2000


Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

         Joseph L. LaPierre, Jr. taxpaper, filed a complaint in the United States District Court for the

Eastern District of Louisiana against the United States seeking refund of allegedly overpaid federal

income taxes for tax years 1993, 1994, and 1999 and damages allegedly attributable to the Internal

Revenue Service’s denial of his administrative claim for refund. The United States moved to dismiss


         *
           Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
and the District Court granted the motion. The court held that dismissal was proper because “the

subject matter of the suit involves the same matters which were involved in LaPierre v. Internal

Revenue Service C.A., No. 98-2274, dismissed with prejudice by judgment entered February 24,

1999.

        We have carefully reviewed the briefs, the record excerpts, and relevant portions of the record

itself. Pursuant to 26 U.S.C. §7433 and for essentially the reasons stated by the district judge in his

Minute Entry of October 14, 1999, we find that the district court did not err in dismissing taxpayer’s

complaint with prejudice.

        AFFIRMED.




                                                  2